DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,881,222. Although the claims at issue are not identical, they are not patentably distinct from each other because the significant level of overlap between the patented claims and the pending claims in this application renders the claims in this application obvious.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,710,051 (Greenberg) in view of NPL reference “Airport Seating”.
With respect to claim 1: Greenberg discloses an apparatus (attachment 10) comprising: a barrier (at least surface 11); the barrier intended to be coupled to a support surface (“chairs, tables, brackets, arms or the like” @ Col. 1 line 16; “chairs, couches, tables, and the like” @ Col. 1 line 18; “tables, chairs, and arms” @ Col. 1 line 36; the chair 34 in Figs. 3-5).
As noted above, Greenberg discloses that the attachment 10 is intended to be mounted to chairs, tables, brackets, arms, couches, and the like. Greenberg Figs. 3-5 show the attachment 10 mounted to the seat of a chair 34.
Airport Seating” shows rows of airport seats having an arm between adjacent seats. The arms on the airport seats in NPL reference “Airport Seating” read over the arms in Greenberg’s disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to secure Greenberg’s attachment 10 to one or more of the arms of the airport seats in NPL reference “Airport Seating”, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination because Greenberg explicitly discloses mounting of the attachment 10 to arms, and NPL reference “Airport Seating” shows arms that are suitable for receiving the attachment 10.
Regarding the claimed “bracket” and “connector”, Greenberg’s attachment 10 meets these recitations in a few ways. Below are some non-limiting examples. 
Greenberg’s bracket 24, clamp 26, bar 18, and clamp 13 may be relied upon as the claimed “bracket”, with the opening 14 in clamp 13 comprising the claimed “track”. The screw 12 and wing nut 16 comprise the claimed “connector”. 
As another example, Greenberg’s bracket 24, clamp 26, and bar 18 may be relied upon as the claimed “bracket”, with the elongated opening 17 in the bar 18 being the claimed “track”. The screw 12, wing nut 16, clamp 13, screw 19, washer 20, and wing nut 21 comprise the claimed “connector”.
As a final non-limiting example, Greenberg’s bracket 24 and clamp 26 may be relied upon as the claimed bracket”, with the slot 23 in bracket 24 being the claimed 
Regarding the claimed enabling of motion between first and second positions, see Greenberg Figs. 3-5. By mounting attachment 10 to an arm of one of the airport seats, it is obvious for the surface 11 to meet the claimed “first position” when oriented in one or more of the positions in Greenberg Figs. 3-5.
It is obvious for the surface 11 to meet the claimed “second position” by loosening one or more of Greenberg’s wing nuts 16/21/29, such that the surface 11 is able to be repositioned. With one or more of the wing nuts 16/21/29 loosened, the surface 11 is capable of being brought into position with some portion below the arm by being either 1) between the arm and the seat or 2) between the seat and the floor, while still having some portion below the arm.
With respect to claim 2: When Greenberg’s L-shaped opening 14 is included in the claimed “track”, the L-shape is interpreted as meeting “an arcuate shape” as claimed. See Greenberg Fig. 2 for the L-shaped opening 14 being arcuate in shape. 
With respect to claim 4: The Applicant’s clamp 1350 comprises two halves 1350-1 and 1350-2 that engage either side of the track 1336. See Applicant’s Figs. 14-15B and [0063]-[0065].
See Greenberg Fig. 2. The wing nut 21, washer 20, and screw 19 form a clamp on either side of bar 18. The wing nut 21, washer 20, and screw 19 can be tightened to a “use position” in which the components do not move relative to each other, yet enable motion along opening 17. 
With respect to claim 6: See Greenberg Fig. 2. The rubber covering 25 on the bracket 24 is “at least one spacer” as claimed. 
With respect to claim 7: See Greenberg Fig. 2. It appears that parts 24 and 26 have about the same length. If their lengths are not the same, they appear to differ only slightly. 
However, it has been held that a change in size of a component is within the level of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have part 26 longer than part 24, as an obvious variant of Greenberg’s attachment 10. 
As Greenberg discloses the attachment 10 is intended to be mounted to a variety of objects, it follows that one would be motivated to change the lengths of parts 24 and 26 based on the dimensions and shape of the object to which the attachment 10 is mounted. E.G., see Greenberg Fig. 5. The clamping stud 30 on the clamp 26 extends around the chair seat support frame, and under the chair seat. One would be motivated to make part 26 longer in order to move the clamping stud 30 further out, so as to accommodate a different sized and/or shaped chair seat frame.
With respect to claim 8: It has been held that forming in one piece an article which has formerly been formed in multiple pieces and put together is within the level of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the bracket unitarily as an integral unit, as an obvious variation of Greenberg’s invention. One would be motivated to make the bracket integrally to save on assembly time and effort (by not having to attach the components together) 
With respect to claim 9: See Greenberg Fig. 2. The clamping stud 30 reads over “an adjustable pressure plate” as claimed. 
With respect to claim 10: As explained in the rejection of claim 1, Greenberg’s attachment 10 meets the “bracket” and “connector” of claim 1 in a variety of ways. The rejection of claim 1 includes some non-limiting examples of how Greenberg’s attachment 10 meets the “bracket” and “connector” of claim 1. 
One example given in the rejection of claim 1 is: Greenberg’s bracket 24, clamp 26, bar 18, and clamp 13 may be relied upon as the claimed “bracket”, with the opening 14 in clamp 13 comprising the claimed “track”. In such an interpretation, the claimed “track” meets “extends along at least a portion of the first branch” as recited in claim 10. 
A second example given in the rejection of claim 1 is: Greenberg’s bracket 24, clamp 26, and bar 18 may be relied upon as the claimed “bracket”, with the elongated opening 17 in the bar 18 being the claimed “track”. In such an interpretation, the claimed “track” meets “extends along at least a portion of the first branch” as recited in claim 10.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,710,051 (Greenberg) in view of NPL reference “Airport Seating” as applied to claim 1 above, and further in view of US 88,121 (Blake).
With respect to claim 3: Blake Figs. 1-2 show an arm D that is used to secure a table C to a sewing machine stand A. The arm D has an I shaped cross section. 

Whereas Greenberg’s plurality of wing nuts provide a high degree of adjustability, the wing nut connections may be a source of instability if they loosen during use of the surface 11. One would be motivated to use Blake’s arm D because it does not have the wing nut connections that may be a source of instability. IE - one would be motivated to use Blake’s arm D for its structural integrity and complete preclusion of becoming loose. 

Claims 1 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0006367 A1 (Domash) in view of US 2,710,051 (Greenberg).
With respect to claim 1: Domash discloses an apparatus comprising: a barrier (privacy feature 104/108); a bracket (bracket 136 and clamping mechanism 140) to be coupled to a support surface (desk 112) such that a first branch of the bracket (bracket 136) resides on a first side of the support surface and a second branch of the bracket (clamping mechanism 140) resides on a second side of the support surface, the bracket defining a track (the slot in bracket 136); and a connector (base 128) coupling the barrier to the track, the barrier capable of being positioned in a first position in which the barrier resides above the support surface and is configured to physically separate adjacent persons along the support surface (e.g., Figs. 2 and 4A).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect Domash’s base 128 and bracket 136 using Greenberg’s bolt and wingnut at the slot in Domash’s bracket 136, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to use such structure in order to allow adjustment of the base 128 relative to the bracket 136, to thereby allow a user to allow front-and-back adjustment of the privacy feature 104/108. Such adjustment helps a user position the privacy feature 104/108 in precisely a desired location. 
Regarding the claimed “second position”, Domash does not specifically address moving the privacy feature 104/108 below the desk 112. However, Domash’s invention includes the first rotatable joint or connection 124 and second rotatable joint or connection 132. The combination or prior art makes obvious the base 128 moving along the slot in the bracket 136.
Due to those three points of adjustment/articulation, it is obvious for the privacy feature 104/108 to have the capability of being positioned beneath the desk 112. E.G. from the position of Domash Fig. 4a, the privacy feature 104 can be rotated 108° about second joint 132. Then, the base 128 can be moved relative to the bracket 136 towards the rear of the desk. From such a position, the privacy feature 104 can be moved around the back and under the desk 112 by articulating first joint 124 and/or second joint 132.

With respect to claim 9: Domash Fig. 6 shows “an adjustable pressure plate” as claimed. 
With respect to claim 10: The track extends along at least a portion of the first branch.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In order to place the application in condition for allowance, it is necessary to both 1) amend the claims as set forth above and 2) file a Terminal Disclaimer to US 10,881,222. 
Response to Arguments
The claim objections made in the previous Office action are withdrawn, as being overcome by the amendment dated 17 December 2021.
The examiner acknowledges the Applicant’s indication that a Terminal Disclaimer will be filed once allowable subject matter has been agreed upon.
The claim rejections under 35 U.S.C. § 112 made in the previous Office action are withdrawn, as being overcome by the amendment dated 17 December 2021.
Applicant's arguments filed regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Airport Seating is exactly that.
The Examiner submits that Airport Seating is not drawn to a desk at all. The Applicant’s arguments are therefore not persuasive. 
The Applicant makes further arguments regarding what the Applicant refers to as “the desk of Greenberg”. However, nowhere in Greenberg is the word “desk” used. Greenberg refers to the invention as a “utility surface attachment”. Greenberg does not limit the use of the attachment, and is only concerned with the attachability of the attachment, the adjustability of the attachment, and how the attachment can be moved out of the way when not in use. 
Regarding the claim recitations to “configured to physically separate adjacent persons along the support surface”, when the attachment of Greenberg is attached to Airport Seating and positioned as shown in Greenberg Fig. 5, the attachment meets “configured to physically separate adjacent persons along the support surface” regardless of Greenberg and/or Airport Seating not mentioning such intended function or advantage. 
The fact that applicant has recognized another advantage or function which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
IE - while the Applicant argues that the prior art does not address physically separating people along a support surface with a structure, that does not preclude the 
The Applicant is essentially arguing that the Applicant attaches the structure for a different purpose, reason, or intended function than the prior art. That does not make a patentable distinction over the structure of the prior art. Why the Applicant’s structure is attached makes no patentable distinction over the structure of prior art. 
It is noted that the Applicant’s disclosure explains that the benefit of the disclosed barrier, as compared to known fixed barriers, is the ability to adjust the position of the barrier to a stowed position.
Moving a planar structure from a use position to a stowed position is the exact problem being address by Greenberg. Greenberg wants the attachment to be “rotated out of the way” when not in use. Thus, Greenberg is drawn to solving the same problem as the Applicant’s invention - how to move the structure to a stowed position that is out of the way.
The Applicant’s arguments about how Greenberg’s opening 14 or 17 does not meet the claimed “track” are not persuasive. 
The transitional phrase in claim 1 is “comprising”, which is open to unrecited elements or steps. Ergo, the claim is open to unrecited structures and/or steps being involved in moving the barrier from the first position to the second position. 
In the process of moving Greenberg’s surface 11 from a position above a surface to a position below a surface, the bolt in opening 14 or 17 moves along the opening 14 or 17 in addition to other structures moving in a way that moves the surface 11 to the desired position. If the bolt in opening 14 or 17 is moved during the process of moving the surface 
The Applicant’s arguments and annotated figure on page 6 fail to address the capability of bar 18 to rotate. The Applicant only considers linear motion of the bar 18. It is possible to get the surface 11 beneath the chair in Greenberg by rotating the bar 18.
Regardless, the arguments do not even address when Greenberg’s surface 11 is attached to Airport Seating. The arguments do not address the rejections of record. 
Regarding the lack of motivation to move the surface 11 below the attachment surface, that is an obvious alternative position of the surface 11 that meets Greenberg’s desire to have the surface 11 out of the way when not in use. 
One of ordinary skill is also one of ordinary creativity, not an automaton. Although Greenberg may not explicitly instruct one of ordinary skill in the art to move the surface 11 below the attachment surface, the structure has the capability. One of ordinary skill in the art has a brain capable of thinking, and would find obvious using Greenberg’s invention within its complete range of motion.
The Applicant’s remarks related to claim 2 rely on the persuasiveness of the previous arguments, and are therefore not persuasive. 
Regarding claim 7, the change in size is obvious and naturally results in the claimed different relative lengths. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 30 September 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637